Citation Nr: 0501970	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-07 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a right hip gunshot wound.

2.  Entitlement to a rating in excess of 20 percent for a low 
back disorder.

3.  Entitlement to a rating in excess of 10 percent for 
osteomyelitis of the right proximal femur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1961 to July 1964, and from August 1965 to December 
1965.  These claims are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  The veteran testified at a hearing before a 
hearing officer at the RO in February 2003.

The issues of entitlement to ratings in excess of 20 percent 
for residuals of a right hip gunshot wound and for a low back 
disorder are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

There is no medical evidence that the veteran's osteomyelitis 
of the right proximal femur has been manifested by 
discharging sinus or other evidence of active infection since 
1982.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for 
osteomyelitis of the right proximal femur.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5000 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Here, the Board finds that all pertinent mandates of 
the VCAA and implementing regulations are met.  

Well-groundedness is not an issue; the claim has been 
addressed on the merits.  The veteran was notified why the 
claim was denied in the August 2002 RO rating decision and in 
a March 2003 statement of the case (SOC).  A March 2004 
supplemental SOC (SSOC) kept the veteran informed of the 
appellate posture of his claim.  A January 2002 (before the 
rating appealed) letter, while not specifically citing 
"VCAA," informed the veteran what type of evidence he 
needed to prevail in his claim, and of his and VA's 
respective responsibilities in claims development.  

The veteran was not advised verbatim to submit everything in 
his possession pertaining to his claim.  However, he was 
advised what type of evidence was pertinent, and what he was 
responsible for submitting (and by inference that he should 
submit it).  This was essentially equivalent to advising him 
to submit everything pertinent to his claim.  He has received 
all essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  Remanding this claim to 
correct any technical notice deficiency would serve no useful 
purpose.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA and 
private medical records.  He has been afforded several VA 
examinations, most recently in April 2002.  The record is 
complete.  He has been afforded opportunity to present his 
arguments at a hearing.  All of VA's due process, notice, and 
assistance duties, including those mandated by the VCAA, are 
met.  
Factual Basis

A January 1981 VA consultation sheet shows that the veteran 
had recently developed an abscess in the region of the 
greater trochanter which had been drained and packed.  
Examination of the right hip revealed erythema, swelling, and 
tenderness.  He had full range of hip motion.  X-rays showed 
a large amount of metallic foreign material in the greater 
trochanter region.  Greater trochanter bursitis was 
diagnosed.  

A May 1981 VA consultation sheet shows that the veteran was 
afforded follow up treatment for probable chronic 
osteomyelitis of the right proximal femur.  

A VA hospital summary, showing treatment from September to 
October 1981, includes a diagnosis of chronic osteomyelitis 
of the right trochanteric region, organism not recovered.  
The veteran underwent a sequestrectomy and cortical window of 
the right upper femur.  

On May 1982 VA fee-basis examination status post gunshot 
wound to the right femur with two proven episodes of 
osteomyelitis requiring surgical debridement was diagnosed.  
The veteran complained of some pain and stiffness.

On January 1998 VA orthopedic examination status post gunshot 
wound age 12 and status [post] osteomyelitis August 1981 to 
1982 were diagnosed.  The veteran walked with a definite 
limp.  

On April 2002 VA orthopedic examination the veteran was 
evaluated for his right hip and osteomyelitis of the right 
proximal femur.  Since his service separation, the veteran 
complained of right hip and buttock pain intermittently 
especially prominent on climbing stairs.  He reported that 
his current job, as a truck driver, suits his medical needs 
as he is able to sit and lie between jobs.  He described 
increased pain with increased activity.  Examination revealed 
that he was able to walk on his heels and toes without 
difficulty, and could squat all the way down, but needed 
something to hold onto to stand back up.  History of gunshot 
wound of the right hip and history of osteomyelitis of the 
right proximal femur status post decortication were 
diagnosed.  There were no signs of infection.  The examiner 
added that the veteran's diagnosed disorders were less likely 
than not affecting his daily activities.  

The veteran testified in February 2003 that he had two 
osteomyelitis-related surgeries in 1981 and 1982, but had not 
had any recent infections.  See p. 15, hearing transcript.  

The veteran became entitled to Social Security Administration 
(SSA) disability benefits beginning in March 2003.  On 
private medical examination in February 2003 (afforded him in 
conjunction with his SSA disability claim), a history of 
right hip osteomyelitis associated with a gunshot wound was 
reported.  Treatment and antibiotic therapy were undertaken 
in 1991 and 1992, and the condition was noted to have 
resolved.  
Laws and Regulations

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected osteomyelitis of the right 
proximal femur is rated under Code 5000.  A 10 percent rating 
is warranted if the osteomyelitis is inactive, following 
repeated episodes, without evidence of active infection 
within the past five years.  To warrant a 20 percent rating, 
the disorder must be with discharging sinus or other evidence 
of active infection within the past five years.  A 30 percent 
rating is warranted where there is definite involucrum or 
sequestrum, with or without discharging sinus; and a 60 
percent rating is warranted where there are frequent 
episodes, with constitutional symptoms.  Finally, a 100 
percent rating is warranted where the veteran's osteomyelitis 
is of the pelvis or vertebrae, or extends into major joints, 
or is with multiple localization, or is with a long history 
of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms.  38 
C.F.R. § 4.71a.

Analysis

As noted above, where osteomyelitis is medically found to be 
inactive, following repeated episodes, without evidence of 
active infection in the past 5 years, a 10 percent rating is 
warranted.  The next higher, 20 percent, rating requires 
evidence of discharging sinus or other evidence of active 
infection within the past 5 years.  The record is devoid of 
findings representative of findings of either discharging 
sinus or other active infection within the past 5 years.  As 
was noted, on VA examination in 1998 status [post] 
osteomyelitis August 1981 to 1982 was diagnosed; there were 
no signs of infection, and on September 2003 private 
examination the veteran's osteomyelitis was described as 
resolved.  The findings correlate closely with the criteria 
for a 10 percent rating for osteomyelitis.  Evidence of 
discharging sinus or other evidence of active infection 
within the past 5 years, required for the next higher rating, 
is clearly not shown.  Consequently, a rating in excess of 10 
percent is not warranted.  

The preponderance of the evidence is against the veteran's 
claim; consequently, the reasonable doubt provisions cited 
above do not apply. 


ORDER

A rating in excess of 10 percent for osteomyelitis of the 
right proximal femur is denied.

REMAND

Regarding the veteran's gunshot wound residuals, on Navy 
enlistment examination in February 1961 a 1 1/2 inch circular 
scar was noted on the right hip; no hip disorder was cited.  
On June 1964 release from active duty examination in June 
1964 a 1 1/2 inch circular scar was documented on the right 
hip; a disorder of the hip was not mentioned.  A December 
1965 Medical Board report cover sheet shows a primary 
diagnosis of foreign retained bodies in the right hip.  The 
disorder was noted to have existed prior to service entry, 
and not aggravated therein.  The report notes that in October 
1965 the veteran had been hospitalized for retained foreign 
bodies in his right hip.  It was noted that he had been 
accidentally shot in his right hip 10 years prior to the 
admission (before his Navy enlistment in 1961).  It was 
determined that the veteran was unfit for enlistment by 
reason of physical disability.  

On VA orthopedic examination in November 1966, the first 
examination of record following the veteran's 1965 separation 
from service, he complained of right hip pain after he was on 
his feet for one or two hours.  He added that it caused him 
to limp by the end of the day.  Examination revealed a well 
healed scar (4 centimeters (cm.) by 3 cm.) and depressed 2.5 
cm. at the junction of the right gluteal region with the 
right trochanteric region.  The scar was not tender.  The 
missile was noted to be partly adherent and to have 
penetrated the distal portion of the gluteus maximus muscle, 
described as muscle group 17.  No impairment of function of 
muscle group 17 was reported.  

In December 1966 the RO granted service connection for 
gunshot wound residuals to the right hip, described as 
moderate, rated 20 percent under Code 5317.  

In September 1991 (and since that time)  the RO began to 
apply Code 5315 in rating the veteran's right hip gunshot 
wound residuals.  Notably, no explanation was given for the 
change of diagnostic codes.  

Code 5315, under which the veteran is currently rated, 
pertains to injury to Muscle Group XV, which are the mesial 
thigh group muscles that function to provide adduction of 
hip, flexion of the hip, and flexion of knee.  These muscles 
consist of the adductor longus, adductor brevis, adductor 
magnus, and gracilis.  Under this code, a moderately severe 
disability warrants a 20 percent rating, and a severe 
disability warrants a 30 percent rating.

Code 5317 provides that Muscle Group XVII includes those 
muscles responsible for extension of the hip, abduction of 
the thigh, elevation of the opposite side of the pelvis, 
tension of the fascia lata and iliotibial (Maissat's) band, 
acting with Muscle Group XIV in postural support of the body 
steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  Muscles listed as part 
of this group include the pelvic girdle group, including the 
gluteus maximus, the gluteus medius, and the gluteus minimus.  
38 C.F.R. § 4.73.  Pursuant to the rating criteria of Code 
5317, a 20 percent rating is warranted if impairment of this 
muscle group is moderate.  If it is moderately severe, a 40 
percent rating is warranted.  Finally, if the impairment is 
severe, a 50 percent rating is warranted.

In light of the RO's unexplained 1991 change in the 
diagnostic code applied in rating the veteran's gunshot wound 
residuals, plus the apparent inadequacy of the April 2002 
examination for rating purposes (the examiner did not specify 
what Muscle Group, or groups, were affected by the veteran's 
service-connected disorder), a VA examination to determine 
the current nature and severity of all disability from 
service-connected gunshot wound residuals is indicated.  See 
38 U.S.C.A. § 5103A(c).

Regarding the rating for low back disability, the criteria 
for rating the spine were revised effective September 23, 
2002 and August 30, 2003.  The veteran has not been advised 
of the revisions.  His claim must be considered under both 
the old and the new criteria.  

The above-mentioned new criteria for rating back disability 
became effective since the last time the veteran was examined 
by VA, in April 2002.  Further, review of the examination 
report shows that it is inadequate, in that the April 2002 VA 
examination report findings neither address the functional 
impairment resulting from the veteran's lumbar spine 
disability nor the limitation of functional ability due to 
pain or the loss of motion due to weakened movement, excess 
fatigability or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In light of the above-mentioned regulatory 
changes and in consideration of the fact that the examination 
findings are not shown to fully comport to the regulatory 
changes, another, contemporaneous, examination is indicated.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected gunshot wound residuals 
and low back disorder.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All indicated testing 
should be performed, including range of 
motion studies.  The examiner should 
identify all muscle groups affected by 
the veteran's service-connected gunshot 
wound residual disabilities and state the 
degree of damage to each group.  The 
examiner should opine as to whether the 
muscle injuries as a residual of a 
gunshot wound are best characterized as 
moderate, moderately-severe, or severe.  
All clinical findings should be reported 
in detail and should include a discussion 
of any painful motion, instability, and 
degree of residual weakness and how such 
impact on the function of the affected 
body part (i.e., the right hip/buttock).  
The examiner should explain the rationale 
for any opinion given.

The examiner should also ascertain the 
current severity of the veteran's 
service-connected lumbar spine 
disability.  Any indicated studies, 
specifically including ranges of motion, 
should be completed.  The examiner should 
be provided copies of the criteria for 
rating low back disability and disc 
disease that were in effect prior to 
September 2002, from September 2002, and 
from September 2003, and the findings 
reported must be sufficiently detailed to 
allow for consideration under all the 
various criteria.  

The examiner should express an opinion as 
to whether there would be additional 
limits on function with repeated use or 
during flare-ups.  If a neurological 
consult is indicated, such should be 
arranged.  The examiner should ascertain 
the frequency and duration of any 
incapacitating episodes necessitating bed 
rest and treatment by a physician.  The 
examiner must explain the rationale for 
all opinions given.

2.  The RO should then re-adjudicate the 
claims of entitlement to ratings in 
excess of 20 percent for right hip 
gunshot wound residuals and for a low 
back disorder.  If either remains denied, 
the RO should issue an appropriate SSOC, 
and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The purposes of this remand are to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


